DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1 & 13, the phrase "liable to occur" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  If something is “liable to occur,” it does not necessarily have to occur. What is that range of frequencies that defines where electromagnetic interference is “liable to occur?” Clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, & 10-13 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Shrinkle (U.S. Pat. # 4,634,896).
Regarding Independent Claim 1, Shrinkle teaches:
A detection and measurement unit for detecting electromagnetic interference, the detection and measurement unit being configured to receive a representative digital signal of the envelope of an electromagnetic signal received in a given frequency band wherein electromagnetic interference is liable to occur, 
the measurement and detection unit comprising: 
- a detection subunit configured (Fig. 1 Elements 32, 60, & 62.) to compare the amplitude of the representative digital signal with a first triggering threshold (Fig. 2 Elements 36, 38, 44, 46, 50, 52, 54, +T, & -T.) and a second stopping threshold (Fig. 2 Elements +T & -T.), the second stopping threshold corresponding to an amplitude less than that corresponding to the first triggering threshold (Fig. 2 Elements +T & -T.), the detection subunit being furthermore configured to detect an electromagnetic pulse on each detection of the passage of the amplitude of the representative digital signal through the second stopping threshold in a falling edge after the amplitude of the representative digital signal has passed through the first triggering threshold in a rising edge (Fig. 2 Elements Threshold Detector, Slope detector, Peak detector, +T, & -T.), 
wherein the detection and measurement unit comprises a programmable logic circuit which was previously programmed to act as a detection subunit (See Fig. 8 Elements 28 & CPU. Any programable element can have infinitely many past programed functions. Fig. 4, 5, 6, 7, & 8 all contain elements that are programmable.).
Regarding Claim 2, Shrinkle teaches all elements of claim 1, upon which this claim depends.
Shrinkle teaches the detection and measurement unit further comprises a temporal pulse duration measurement subunit communicating with the detection subunit (See Fig. 2 wherein this depicts the elements of the pulse as it goes through the system.), the temporal pulse duration measurement subunit being configured to measure the pulse duration between the passages by the amplitude of the representative digital signal of the first triggering threshold in a rising edge and the passage of the second stopping threshold in a falling edge (See Fig. 2 wherein this depicts the elements of the pulse as it goes through the system.).
Regarding Claim 5, Shrinkle teaches all elements of claim 1, upon which this claim depends.
Shrinkle teaches a maximum pulse amplitude measurement subunit capable of measuring a maximum amplitude level reached by the representative digital signal (Fig. 1 Element 60 and Fig. 2 Element Peak Detector.).
Regarding Claim 7, Shrinkle teaches all elements of claim 1, upon which this claim depends.
Shrinkle teaches an electromagnetic pulse repeat period measurement subunit (Column 5 lines 28-48 wherein it is disclosed that “the output of the AND gate circuit 64 represents a series of pulses that coincide with the occurrence of a pulse from the Slope Detector and Post Peak Eliminator 32, a pulse from the Peak Detector 60, and a signal or pulse from the Threshold Detector 62” wherein the circuit 64 measure the three coincidental or repeat signals.).
Regarding Claim 10, Shrinkle teaches all elements of claim 1, upon which this claim depends.
Shrinkle teaches the detection subunit is configured to receive a reset signal and to carry out, on receiving this reset signal, a supply of a number of electromagnetic pulses detected since a previous reset and a reset to zero of a counting of the number of electromagnetic pulses (Column 7 lines 38-53.).
Regarding Claim 11, Shrinkle teaches all elements of claim 1, upon which this claim depends.
Shrinkle teaches the programmable logic circuit is a complex programmable logic circuit, better known under the acronym CPLD (See Fig. 8 Elements 28 & CPU.).
Regarding Claim 12, Shrinkle teaches all elements of claim 1, upon which this claim depends.
Shrinkle teaches - a unit for receiving electromagnetic signals configured to receive at least a portion of the electromagnetic radiation to which the detection system is subjected in the form of an electromagnetic signal received in a given frequency band and to supply a representative digital signal of the envelope of said electromagnetic signal (Fig. 1 Elements 32, 60, 62, & 34 wherein all elements receive some or all of a signal. See column 4 lines 13-60.), - an detection and measurement unit according to claim 1 (Fig. 1 Elements 32, 60, 62, & 34. See column 4 lines 13-60.).
Regarding Independent Claim 13, Shrinkle teaches:
An analysis method for detecting electromagnetic interference carried out using a programmable logic circuit which was previously programmed to act as a detection subunit, the method comprising the steps of: 
- receiving a representative digital signal of the envelope of an electromagnetic signal received in a given frequency band wherein electromagnetic interference is liable to occur (Fig. 2 Element Raw Readout Signal.), 
- comparing the amplitude of the representative digital signal with a first triggering threshold and a second stopping threshold, the second stopping threshold corresponding to an amplitude less than that corresponding to the first triggering threshold (Fig. 2 Elements Raw Readout Signal, +T, -T, and all subsequent measurements.), 
- detecting an electromagnetic pulse on each detection of the passage of the amplitude of the representative digital signal through the second stopping threshold in a falling edge after the amplitude of the representative digital signal has passed through the first triggering threshold in a rising edge (Fig. 2 Elements Threshold Detector, Slope detector, Peak detector, +T, & -T.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shrinkle (U.S. Pat. # 4,634,896) in view of Christensen et al (U.S. Pat. # 5,877,644).
Regarding Claim 14, Shrinkle teaches all elements of claim 3, upon which this claim depends.
Shrinkle does not explicitly teach the steps of: - supplying a first clock signal having a first predefined alternating frequency, - modulating the first clock signal with an electromagnetic pulse detection signal supplied during the step of detecting an electromagnetic pulse, - counting the remaining clock signal number after modulation with the electromagnetic pulse detection signal.
Christensen teaches the steps of: - supplying a first clock signal having a first predefined alternating frequency (Fig. 5 Elements 91 & 92.), - modulating the first clock signal with an electromagnetic pulse detection signal supplied during the step of detecting an electromagnetic pulse (Column 1 lines 13-47.), - counting the remaining clock signal number after modulation with the electromagnetic pulse detection signal 9Column 6 lines 30-45.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Christensen to the teachings of Shrinkle such that one would perform the steps of supplying a first clock signal having a first predefined alternating frequency, modulating the first clock signal with an electromagnetic pulse detection signal supplied during the step of detecting an electromagnetic pulse, and counting the remaining clock signal number after modulation with the electromagnetic pulse detection signal because this allows one to better control and optimize data storage systems. See column 1 lines 13-25.

Allowable Subject Matter
Claims 3-4, 6, & 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the invention claimed by Applicant.
Regarding Claim 3, Shrinkle teaches all elements of claim 1, upon which this claim depends.
Shrinkle does not explicitly teach the detection subunit comprises: - a first comparator adapted to compare the amplitude of the representative digital signal with the first triggering threshold, the first comparator having a first state when the amplitude of the digital representative signal is less than, or is less than or equal to, the first triggering threshold (S1) and a second state otherwise, - a second comparator adapted to compare the amplitude of the representative digital signal with the second stopping threshold, the second comparator having a third state when the amplitude of the digital representative signal is greater than, or is greater than or equal to, the second stopping threshold and a fourth state otherwise, - a first latch having a first latch input connected to the first comparator and a second latch input connected to the second comparator, the first latch being configured to switch from a fifth state to a sixth state when the first comparator has the second state, and to switch from the sixth state to the fifth state when the second comparator has the fourth state, - a pulse counter connected to an output of the first latch and configured to count a pulse each time the first latch switches from a state chosen from the sixth state and the fifth state to the other state from the sixth state and the fifth state.
Regarding Claim 4, Shrinkle teaches all elements of claim 3, upon which this claim depends.
Shrinkle does not explicitly teach the detection and measurement unit further comprises a temporal pulse duration measurement subunit communicating with the detection subunit, the temporal pulse duration measurement subunit being configured to measure the pulse duration between the passages by the amplitude of the representative digital signal of the first triggering threshold in a rising edge and the passage of the second stopping threshold in a falling edge, wherein the temporal pulse duration measurement subunit comprises: - a first clock configured for have in alternation a seventh state and an eighth state with a first predefined alternating frequency, - a first logic gate having a first gate input connected to an output of the first latch and a second gate input connected to the first clock, the first logic gate being configured to have a ninth state when the first latch has the sixth state and when the clock has the seventh state, the first logic gate having a tenth state the rest of the time, - a pulse duration counter connected to an output of the first logic gate and configured to count a first clock pulsation each time the first logic gate has the ninth state, the number of alternations counted corresponding to the pulse duration.
Regarding Claim 6, Shrinkle teaches all elements of claim 5, upon which this claim depends.
Shrinkle does not explicitly teach the maximum pulse amplitude measurement subunit comprises a plurality of comparison units each comprising a third comparator and respective latch, the third comparator of each comparison unit being adapted to compare the amplitude of the representative digital signal with a respective third triggering threshold which is distinct from the third triggering threshold of the other third comparators, said third comparator having an eleventh state, when the amplitude of the digital representative signal is less than, or is less than or equal to, the corresponding third triggering threshold and a twelfth state otherwise, the third latch of each comparison unit having a third latch input connected to the third comparator of said comparison unit, said third latch being configured to switch from a thirteenth state to a fourteenth state when the third comparator of said comparison unit has the twelfth state, the comparison units being configured so that the third triggering thresholds of the third comparators are distributed across a range of expected amplitudes for the representative digital signal.
Regarding Claim 8, Shrinkle teaches all elements of claim 3, upon which this claim depends.
Shrinkle does not explicitly teach an electromagnetic pulse repeat period measurement subunit, wherein the electromagnetic pulse repeat period measurement subunit comprises: - a frequency divider configured to switch between a fifteenth state and sixteenth state on each switch of the first latch to a given state chosen from the fifth state and the sixth state, - a double-period number counter connected to an output of the frequency divider and configured to count a double-period each time the frequency divider switches from a state chosen from the fifteenth state and the sixteenth state to the other state from the fifteenth state and the sixteenth state, - a second clock configured for have in alternation a seventeenth state and an eighteenth state with a second predefined alternating frequency, - a second logic gate having a third gate input connected to an output of the frequency divider and a fourth gate input connected to the second clock, the second logic gate being configured to have a nineteenth state when the frequency divider has the fifteenth state and when the second clock has the seventeenth state, the logic gate having a twentieth state the rest of the time, - a period duration counter connected to an output of the second logic gate and configured to count a second clock pulsation each time the frequency divider switches from a state chosen from the fifteenth state and the sixteenth state to the other state from the fifteenth state and the sixteenth state.
Regarding Claim 9, Shrinkle teaches all elements of claim 8, upon which this claim depends.
Shrinkle does not explicitly teach a buffer memory configured to retrieve the value of the period duration counter on each switch of the frequency divider from the sixteenth state to the fifteenth state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent analogous art that teach some, but not all, limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858